Title: To George Washington from Nathaniel Stevens, 21 April 1781
From: Stevens, Nathaniel
To: Washington, George


                        
                            Fishkill 21st April 1781
                        
                        Your Excellency’s Favor of equal Date I have received: There has fifty Barrels of Salt Provisions &
                            twenty six Cattle arrived from Connecticut since the Ninth Instant and Eighty Cattle from Massachusets. My immediate
                            Dependence for a Supply was upon the Salt provisions put up in the latter, which appears to be about five thousand Barrels
                            of Beef and three thousand Barrels of Pork deficient: In comparing their Deliveries with the Requisitions laid on them,
                            who I am informed have nearly that Quantity collected, and a considerable part of the same now on the move—Also upon 60
                            Cattle Mr Phelps engaged Colonel Blaim weekly, the former of which I, in Consequence of their not coming on agreeable to
                            promise, wrote to upon the Subject the fourth Instant, who was unfortunately on a Journey when the Express arrived at his
                            house: His Assistant assured me that no Endeavours should be wanting in sending them on. I have also wrote very urgent to
                            Connecticut upon that Subject, but have not received an Answer, however I shall immediately acquaint the whole of the
                            Agents for the New England States, except Rhode Island; what Number of Cattle will be wanted weekly from each of them,
                            which shall be calculated sufficient to answer our Consumption agreeable to Your Excellency’s Directions.
                        I can give no further Information respecting Rum, than what I wrote to Your Excellency the 14th Instant. I
                            have the Honor to be with due Respect Your Excellency’s most obedt Servant
                        
                            N. Stevens D.C.G.I.
                        
                        
                            P.S. Since the above was wrote I have received a Letter from Mr Pomeroy of which the inclosed is an
                                Extract.
                            
                                
                                     
                                    
                                     
                                    1230
                                     
                                    Barrels of flour & 30 Barrels hard Bread was at
                                     
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Sussex Court House the 19th Instant also
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    248
                                    
                                    Barrels of Flour at Warwick & about
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                         200
                                    
                                    
                                    ditto at Ringwood which I have requested Colo:
                                    
                                    
                                
                                
                                    
                                    Total
                                    
                                    
                                        1678
                                    
                                    
                                    Pickering to have brought on to New Windsor.
                                    
                                    
                                
                            
                        

                     Enclosure
                                                
                            
                                Extract of a Letter from Ralph Pomeroy D.Q.M. dated
                                    
                                Hartford 16th April 1781.
                             
                            Your Favor of the 11th Instant I received Yesterday, upon which have written to Governor Trumbull
                                & Council at Lebanon requesting them to deliver me the Rum purchased for the Army which if they comply with
                                shall forward on to you as soon as possibly can.
                            I have made a Disposition for removing a considerable Quantity of Salt meat which  hope will be speedy
                                & effectual.
                        
                        
                    